Exhibit 10.1

 

AECOM TECHNOLOGY CORPORATION

STANDARD TERMS AND CONDITIONS FOR
NON-QUALIFIED STOCK OPTIONS

 

These Standard Terms and Conditions apply to any Options granted on or after
August 28, 2008 under the AECOM Technology Corporation 2006 Stock Incentive Plan
which are evidenced by a Term Sheet or an action of the Administrator that
specifically refers to these Standard Terms and Conditions.

 


1.                                      TERMS OF OPTION


 

AECOM Technology Corporation, a Delaware corporation (the “Company”), has
granted to the Optionee named in the Term Sheet provided to said Optionee
herewith (the “Term Sheet”) a non-qualified stock option (the “Option”) to
purchase up to the number of shares of the Company’s Common Stock, $0.01 par
value per share (the “Common Stock”), set forth in Term Sheet, at the purchase
price per share and upon the other terms and subject to the conditions set forth
in the Term Sheet, these Standard Terms and Conditions (as amended from time to
time), and the Plan specified in the Term Sheet (the “Plan”).  For purposes of
these Standard Terms and Conditions and the Term Sheet, any reference to the
Company shall include a reference to any Subsidiary, as such term is defined in
the Plan.

 


2.                                      NON-QUALIFIED STOCK OPTION


 

The Option is not intended to be an incentive stock Option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”) and will be
interpreted accordingly.

 


3.                                      EXERCISE OF OPTION


 

The Option shall not be exercisable as of the Grant Date set forth in the Term
Sheet.  After the Grant Date, to the extent not previously exercised, and
subject to termination or acceleration as provided in these Standard Terms and
Conditions and the Plan, the Option shall be exercisable to the extent it
becomes vested, as described in the Term Sheet, to purchase up to that number of
shares of Common Stock as set forth in the Term Sheet provided that (except as
set forth in Section 4) Optionee remains employed with the Company and does not
experience a termination of employment.  The vesting period and/or
exercisability of the Option shall be adjusted by the Administrator to reflect
the effects of any period during which the Optionee is on an approved leave of
absence or is employed on a less than full time basis, provided that no such
adjustment may be made which would result in an accounting charge to the
Company.

 

To exercise the Option (or any part thereof), Optionee shall deliver a “Notice
of Exercise” to the Company specifying the number of whole shares of Common
Stock Optionee wishes to purchase and how Optionee’s shares of Common Stock
should be registered (in Optionee’s name only or in Optionee’s and Optionee’s
spouse’s names as community property, as joint tenants with right of
survivorship, or such other form of

 

1

--------------------------------------------------------------------------------


 

personal ownership allowed by the Company in the Optionee’s locality or state of
residence).

 

The exercise price (the “Exercise Price”) of the Option is set forth in the Term
Sheet.  The Company shall not be obligated to issue any shares of Common Stock
until Optionee shall have paid the total Exercise Price for that number of
shares of Common Stock.  The Exercise Price may be paid in cash or by certified
or cashiers’ check.  In addition, the Administrator may permit the Exercise
Price to be paid:

 

A.                                   Broker Assisted: By payment under an
arrangement with a broker where payment is made pursuant to an irrevocable
commitment by a broker to deliver in the future all or part of the proceeds from
the sale of the Option shares to the Company.

 

B.                                     Share Tender: By tendering (either
physically or by attestation) shares of Common Stock owned by the Optionee and
having a fair market value on the date of exercise equal to the Exercise Price
but only if such tender will not result in an accounting charge to the Company.

 

C.                                     Cashless: By the Company withholding from
the shares of Common Stock otherwise issuable to the Optionee upon the exercise
of the Option (or portion thereof) the whole number of shares (rounded down)
having a fair market value on the date of exercise sufficient to satisfy the
Exercise Price.  If the withheld shares are not sufficient to pay the Exercise
Price, the Optionee shall pay to the Company on the date of exercise any amount
of the Exercise Price that is not satisfied by the withholding of shares of
Common Stock described above and if the withheld shares are more than sufficient
to satisfy the Exercise Price the Company shall make such arrangement as it
determines appropriate to credit such amount for the Optionee’s benefit.

 

D.                                    Combination: By any combination of the
foregoing or in such other form(s) of consideration as the Administrator (as
defined in the Plan) in its discretion shall specify.

 

Fractional shares may not be exercised.  Shares of Common Stock will be issued
as soon as practical after exercise.  Notwithstanding the above, the Company
shall not be obligated to deliver any shares of Common Stock during any period
when the Company determines that the exercisability of the Option or the
delivery of shares hereunder would violate any federal, state or other
applicable laws.

 


4.                                      EXPIRATION OF OPTION


 

Except as provided in this Section 4, the Option shall expire and cease to be
exercisable as of the Expiration Date set forth in the Term Sheet.  For purposes
of the Option, “termination of employment” means ceasing to serve as a full-time
employee of the Company and its Subsidiaries, except that (i) the Administrator
may determine, subject to the Plan, that an approved leave of absence or
approved employment on a less than full-time basis is not considered a
“termination of employment,” (ii) the Administrator may

 

2

--------------------------------------------------------------------------------


 

determine that a transition of employment to service with a partnership, joint
venture or corporation not meeting the requirements of a Subsidiary in which the
Company or a Subsidiary is a party is not considered a “termination of
employment,”  and (iii) service as a member of the Board shall constitute
continued employment with respect to the Option.

 

A.                                   Upon the date of a termination of
employment for any reason other than a termination of employment by the Company
for Cause, (i) any part of the Option that is unexercisable as of such
termination date shall remain unexercisable and shall terminate as of such date,
and (ii) any part of the Option that is exercisable as of the date of
termination shall be exercisable by the Option (or, in the case of the
Optionee’s death, the Optionee’s estate, heir or beneficiary) at any time during
the one (1) year following the date of termination and shall terminate at the
end of such one (1) year period.

 

B.                                     Upon the date of an Optionee’s
termination of employment for Cause, the Option, to the extent unexercised as of
the day prior to the date of such termination, shall terminate as of the date of
termination.

 

Notwithstanding anything herein to the contrary, if at the time that the Option
would otherwise expire pursuant to this Section 4 (other than in connection with
a termination of employment by the Company for Cause), the Optionee is
prohibited from exercising the Option because such an exercise would, in the
opinion of counsel to the Company, violate applicable securities laws, the
period during which the Option may be exercised shall automatically be extended
until the date that is thirty (30) days following the first date on which the
exercise of the Option would no longer violate applicable securities laws.

 


5.                                      CONDITIONS AND RESTRICTIONS ON OPTION
SHARES


 

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Optionee or other subsequent transfers by the Optionee of any shares of Common
Stock issued as a result of the exercise of the Option, including without
limitation (a) restrictions under an insider trading policy or pursuant to
applicable law, (b) restrictions designed to delay and/or coordinate the timing
and manner of sales by Optionee and holders of other Company equity compensation
arrangements, (c) restrictions in connection with any underwritten public
offering by the Company of the Company’s securities pursuant to an effective
registration statement filed under the Securities Act of 1933, (d) restrictions
as to the use of a specified brokerage firm for such resales or other transfers,
and (e) provisions requiring Shares to be sold on the open market or to the
Company in order to satisfy tax withholding or other obligations.

 

At no time will the Optionee will have the right to require the Company to
purchase from the Optionee any Shares acquired by the Optionee under the
Option.  Any Shares acquired by the Optionee under the Option may not be
repurchased by the Company for a

 

3

--------------------------------------------------------------------------------


 

period of six (6) months following the date on which the Optionee acquired such
Shares pursuant to the Option.

 

Upon the Optionee’s termination of employment for any or no reason (including
death or disability) at any time prior to the consummation of an underwritten
public offering by the Company of the Company’s securities pursuant to an
effective registration statement filed under the Securities Act of 1933, any
Shares acquired by such Optionee under the Option shall be subject to a right
(but not an obligation) of repurchase in favor of the Company.  The Company’s
right of repurchase with respect to Shares acquired by the Optionee under the
Option shall be exercisable during the ninety (90) day period immediately
following the later of (i) the date of the Optionee’s termination of employment
or (ii) 6 months following the date on which the Optionee acquired such Shares
pursuant to the Option, in each case, by delivery of written notice to the
Optionee (which notice shall set forth a date, within thirty (30) days of the
date of the notice, on which the repurchase is to be effected).  The Company’s
right of repurchase with respect to Shares shall lapse upon the consummation of
an underwritten public offering by the Company of the Company’s securities
pursuant to an effective registration statement filed under the Securities Act
of 1933 or upon expiration of the above referenced ninety (90) day period.  If
the Company exercises its right of repurchase with respect to Shares acquired
under the Option it shall pay the Optionee, at the closing of such repurchase,
an amount equal to the fair market value of the Shares on the notice date.  At
the closing of any repurchase pursuant to this Section 5, the Optionee shall
deliver to the Company stock certificates duly endorsed for transfer, or
accompanied by duly executed stock powers, representing all of the Shares being
sold, free and clear of all claims, liens, or encumbrances from any third
parties together with such other documentation as the Company’s legal counsel
may reasonably require.

 


6.                                      INCOME TAXES


 

The Optionee will be subject to federal and state income and other tax
withholding requirements on the date (generally, the date of exercise)
determined by applicable law, based on the excess of the fair market value of
the shares of Common Stock underlying the portion of the Option that is
exercised over the Exercise Price.  The Optionee will be solely responsible for
the payment of all U.S. federal income and other taxes, including any state,
local or non-U.S. income or employment tax obligation that may be related to the
exercise of the Option, including any such taxes that are required to be
withheld and paid over to the applicable tax authorities (the “Tax  Withholding
Obligation”), if any.  The Optionee will be responsible for the satisfaction of
such Tax Withholding Obligation in a manner acceptable to the Company in its
sole discretion.

 

The Company may refuse to issue any shares of Common Stock to the Optionee until
the Optionee satisfies the Tax Withholding Obligation, if any.  The Optionee
acknowledges that the Company has the right to retain without notice from shares
issuable upon exercise of the Option (or any portion thereof) or from salary or
other amounts payable to the Optionee, shares or cash having a value sufficient
to satisfy the Tax Withholding Obligation, if any.

 

4

--------------------------------------------------------------------------------


 

The Optionee is ultimately liable and responsible for all taxes owed by the
Optionee in connection with the Option, regardless of any action the Company
takes or any transaction pursuant to this Section 6 with respect to any tax
withholding obligations that arise in connection with the Option. The Company
makes no representation or undertaking regarding the treatment of any tax
withholding in connection with the grant, issuance, vesting or exercise of the
Option or the subsequent sale of any of the shares of Common Stock acquired upon
exercise of the Option. The Company does not commit and is under no obligation
to structure the Option to reduce or eliminate the Optionee’s tax liability.

 


7.                                      NON-TRANSFERABILITY OF OPTION


 

Unless otherwise provided by the Administrator, the Optionee may not assign or
transfer the Option to anyone other than by will or the laws of descent and
distribution and the Option shall be exercisable only by the Optionee during his
or her lifetime.  The Company may cancel the Optionee’s Option if the Optionee
attempts to assign or transfer it in a manner inconsistent with this Section 7.

 


8.                                      THE PLAN AND OTHER AGREEMENTS


 

In addition to these Terms and Conditions, the Option shall be subject to the
terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference. Capitalized terms not otherwise defined herein are
defined in the Plan.

 

The Term Sheet, these Standard Terms and Conditions and the Plan constitute the
entire understanding between the Optionee and the Company regarding the Option. 
Any prior agreements, commitments or negotiations concerning the Option are
superseded.

 


9.                                      LIMITATION OF INTEREST IN SHARES SUBJECT
TO OPTION


 

Neither the Optionee (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Optionee shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Term Sheet
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person upon exercise of the Option or
any part of it.  Nothing in the Plan, in the Term Sheet, these Standard Terms
and Conditions or any other instrument executed pursuant to the Plan shall
confer upon the Optionee any right to continue in the Company’s employ or
service nor limit in any way the Company’s right to terminate the Optionee’s
employment at any time for any reason.

 


10.                                NOTICES


 

All notices, requests, demands and other communications pursuant to these
Standard Terms and Conditions shall be in writing and shall be deemed to have
been duly given if personally delivered, telexed or telecopied to, or, if
mailed, when received by, the other party at the following addresses (or at such
other address as shall be given in writing by either party to the other):

 

5

--------------------------------------------------------------------------------


 

If to the Company to:

 

AECOM Technology Corporation

515 South Flower Street 3rd Floor

Los Angeles, CA 90071-2201

Attention:  Compensation Manager

 

If to the Optionee, to the address set forth below the Optionee’s signature on
the Term Sheet.

 


11.                                GENERAL


 

In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary to render it legal, valid and enforceable, or otherwise
deleted, and the remainder of these Standard Terms and Conditions shall not be
affected except to the extent necessary to reform or delete such illegal,
invalid or unenforceable provision.

 

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.  In the event the Optionee or other holder of the Option believes
that a decision by the Administrator with respect to such person was arbitrary
or capricious, the Optionee or other optionholder may request arbitration with
respect to such decision in accordance with the terms of the Plan.  The review
by the arbitrator shall be limited to determining whether the Administrator’s
decision was arbitrary or capricious.  This arbitration shall be the sole and
exclusive review permitted of the Administrator’s decision, and the Optionee and
any other option holder hereby explicitly waive any right to judicial review.

 

6

--------------------------------------------------------------------------------